Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/CA2018/050906, filed on 07/26/2018.
Claims 1-7 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 10/28/2021), Applicants filed a response and an amendment on 12/08/2021, amending claims 1-7 is acknowledged. 
Applicants' arguments filed on 12/08/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-7 are present for examination.



Maintained-Claim Objection
The previous objection of Claims 1 and 4 in the recitation “Method”, which should be changed to “A method”, is maintained. Appropriate correction is required.
Arguments/Response: As there is no amendment to the claims as suggested, and no arguments, the objection is maintained.

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):


The previous rejection of Claims 1-7 under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
Maintained-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1-3, 4, 5-6 and 7 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Desbarats et al. (Apparatus and method for reduction of phenol in enzymatic solutions and/or feed-stock. WO 
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a method of producing a mixture of feedstock-based polyphenols from a feedstock for making alcohols or sugars, comprising the steps of:  5removing polyphenols from an enzyme solution for converting feedstock to an alcohol or sugar to produce a polyphenol removed enzyme solution; combining the polyphenol removed enzyme solution with the feedstock and converting the feedstock to at least one of the alcohol or the sugar; and separating feedstock-based polyphenols from at least one of the alcohol, the sugar, or a 10by-product of the conversion of the feedstock to the sugar or the alcohol to produce a pure mixture of feedstock-based polyphenols free of contaminating phenols from the enzyme solution.
Regarding claims 1-3, 4, 5-6 and 7, Desbarats et al. teach a method of producing alcohol (ethanol), a biofuel, or sugar in a commercial-scale bioreactor comprising reducing (removing) the phenols/polyphenols concentration of commercial enzyme preparation and thereby enhancing enzyme activity, comprising at least one endoglucanases or cellulases to from a phenol reduced (removed) enzyme preparation having a desired phenol concentration level; and within 100 hours of production of the phenols/polyphenols reduced enzyme solution, transferring at least a portion of the phenol/polyphenol reduced enzyme solution to a commercial-scale bioreactor containing at least 20,000 gallons of at least one of starch or cellulose, derived from grain/ corn, a feedstock,  to produce an alcohol, a biofuel, or sugar, or oil seed processors, wherein the oil seeds process inherently results in the production of oil, wherein the step of reducing (removing) the phenol/polyphenol concentration comprises passing the commercial enzyme solution through a recovering and purifying these extracted phenol/polyphenols. Desbarats et al. also teach a method of producing alcohol or sugar in a commercial scale bioreactor comprising reducing (removing) the phenol/polyphenols concentration of a feedstock prior to or during application of inherently comprises lipids or oil, and during the extraction of phenols/polyphenols, lipids or oils could be separated as by-product (see, evidential reference: Kriesler et al. Methods for producing lipids from ethanol production co-products by introducing  lipid producing microorganisms. US 2010/0028484 A1, publication 02/04/2010, see abstract). Desbarats et al. further teach that  use of the word phenol refers to both a single type of phenol or polyphenol, mixtures of phenols, and/or mixtures of polyphenols, and the term phenol also includes any feedstock compound containing a phenol or polyphenol moiety (abstract, pg. 4, para 3, pg. 7, para 3, and claims 1-78). 
Desbarats et al. indeed teach such removing phenols from feedstocks or from downstream mixture of products including polyphenols (see, page 4, lines 9-15, and SnagIt image below).

    PNG
    media_image1.png
    869
    1002
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    447
    1333
    media_image2.png
    Greyscale


Because the process of reducing phenols/polyphenols of enzyme solution of the claimed invention and the process of reducing (removing) phenols/polyphenols of enzyme solution of reference is one and the same, Examiner takes the position that the limitations of claims 3 or 7, i.e. oils or lipids are inherently associated (present) with the process of reducing (removing) phenols/polyphenols of enzyme solution in the process of producing ethanol or sugars from feedstocks, i.e. the process inherently comprises oils or lipids because Desbarats et al. teach processing of seed oils (see, pg. 4, para 3). Since the Office does not have the facilities for examining and comparing applicants' process of reducing phenols/polyphenols of enzyme solution for producing ethanol, sugar or oils by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. Therefore, Desbarats et al. anticipate claims 1-7 of the instant application as written.

Arguments: Applicants argue that the Examiner has set forth an obvious rejection under Section 103 over the same reference, Desbarats, demonstrates that the Examiner doubts the present Section 102 rejection. 
Response: This is not found persuasive because applicants should argue how the claimed invention is non-anticipatory, not based on whether there is a obviousness rejection in place or not.  Besides, in 102 rejection, inherency provision could be used, if a limitation is not taught by the primary reference, See, MPEP2131.01 The examiner then bring a secondary reference in a 103 rejection to fulfill the limitation, which was not taught by the primary reference, and thus, claims rejections under 102 and 103 are warranted and legally valid.
Arguments: Applicants also argue that the claimed invention produces a mixture of feedstock-based polyphenols from a feedstock for making alcohols or sugars, comprising the steps of: removing polyphenols from an enzyme solution for converting feedstock to an alcohol or sugar to produce a polyphenol removed enzyme solution; combining the polyphenol removed enzyme solution with the feedstock and converting the feedstock to at least one of the alcohol or the sugar; and separating feedstock-based polyphenols from at least one of the alcohol, the sugar, or a by-product of the conversion of the feedstock to the sugar or the alcohol to produce a pure mixture of feedstock-based polyphenols free of contaminating phenols from the enzyme solution. Applicants further argue that Desbarats relates to reducing an amount of phenol in an enzyme to enhance the enzyme activity, which is a different objective from the claimed invention.
Response: This is not found persuasive because of the word “or”, Desbarats et al. do not need to teach “produce a pure mixture of feedstock-based polyphenols free of contaminating phenols from the enzyme solution”, but only separating the feedstock based polyphenols from at least one of the alcohol (ethanol), the sugar or a by-product of the conversion of the feedstock to sugar. Regarding the arguments that the objective of Desbarats et al. is different than instant claimed invention, which is not found persuasive because Desbarats et al. indeed teach a method of producing alcohol (ethanol), a biofuel, or sugar in a commercial-scale bioreactor comprising enzyme preparation and thereby enhancing enzyme activity, and polyphenols and separating and purified them, and contrary to applicants arguments, . Desbarats et al. indeed teach extraction and purification of phenolic/ polyphenolic compounds (see, Fig. 2 and pg 13, lines 7-24, see SnagIt image below), and thus, Desbarats et al. indeed teach a method of producing alcohol (ethanol), sugar,  enzyme preparation devoid of phenolic compounds with enhanced enzyme activity, and phenols/polyphenols and separating and purified them. 

    PNG
    media_image1.png
    869
    1002
    media_image1.png
    Greyscale

 Arguments: Applicants also argue that Desbarats does not disclose how to reduce contaminating polyphenols in the process streams, and furthermore, Desbarats does not disclose how to form a pure polyphenol product from feedstock that is free from contaminating pure feedstock-based polyphenol product from feedstock that is free from contaminating polyphenols in the enzyme solution, i.e. how to remove contaminating phenols from the process streams. Kriesler does not even mention the word phenol. As noted by the Examiner, Kriesler is concerned with forming a lipid, i.e. an oil. In contrast, in the claimed invention the oil is a "by-product" from with the claimed pure feedstock-based polyphenol is separated from. See present claim 3. Since Desbarats does not disclose all of the claimed method steps, Desbarats cannot anticipate the claimed invention. In view of the differences between the claimed invention and Desbarats, withdrawal of the Section 102 rejection is respectfully requested.
Response: This is not found persuasive because polyphenol is not a contaminating compound in the process stream, but a by-product as claimed, and as discussed above Desbarats et al. indeed teach a method of producing alcohol (ethanol), a biofuel, or sugar in a commercial-scale bioreactor comprising reducing (removing) the phenols/polyphenols concentration of commercial enzyme preparation and thereby enhancing enzyme activity, and polyphenols and separating and purified them, and contrary to applicants arguments, . Desbarats et al. indeed teach extraction and purification of phenolic/ polyphenolic compounds (see, Fig. 2 and pg 13, lines 7-24, see SnagIt image below), and thus, Desbarats et al. indeed teach a method of producing alcohol (ethanol), sugar,  enzyme preparation devoid of phenolic compounds with enhanced enzyme activity, and phenols/polyphenols and separating and purified them. A skilled artisan definitely know how to purify polyphenols from phenolic compounds, which is well known in the art, and Desbarats et al. indeed teach such removing phenols from feedstocks or from downstream mixture of products including polyphenols (see, page 4, lines 9-15, and SnagIt 
    PNG
    media_image2.png
    447
    1333
    media_image2.png
    Greyscale



    PNG
    media_image1.png
    869
    1002
    media_image1.png
    Greyscale

 	
Therefore, the rejection is maintained.

Maintained-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1-7 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Desbarats et al. (Apparatus and method for reduction of phenol in enzymatic solutions and/or feed-stock. WO 2015/066797 A1, publication 05/14/2015, see IDS) as applied to claims 1-3, 4, 5-6 and 7 above, and further in view of Kriesler et al. (Methods for producing lipids from ethanol production co-products by introducing  lipid producing 
The relevant teachings of Desbarats et al. as applied to claims 1-3, 5-6 and 7 are set forth in the 102(a) (1/2) rejection above. Desbarats et al. do not teach explicitly the production of oil (lipids) by the process of Desbarats et al. 
However, Kriesler et al. teach methods for producing lipids from ethanol production co-product and Kriesler et al. further tech a process for producing a lipid rich product from a feedstock utilized in wet and dry milling processes for producing ethanol, wherein the wet milling process, the corn kernels are separated into different components such as germ, starch, protein, corn oil, gluten meal, gluten feed, distillers soluble and fiber, resulting in several co-products that can be further processed to yield valuable materials, such as, separated germ can be further processed for lipid recovery; starch can be saccharified and fermented for ethanol production; and protein and fiber can be used as animal feed material, wherein the feedstock includes co-products of ethanol production and/or biomass; producing lipids or corn oils (see, abstract, para 4, Fig. 1 and claims 1-24).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Desbarats et al. and Kriesler et al. to produce oil or lipids from feedstocks as taught by  Kriesler et al. and modify Desbarats et al.  to produce alcohol or sugar in a commercial scale bioreactor from feedstocks by reducing the phenol or polyphenols concentration of a feedstock prior to or during application of an enzyme to the feedstock for converting the feedstock to an alcohol or sugar and oils or lipids  to arrive the claimed invention.
prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.
	Arguments: Applicants argue that the claimed invention requires the step of "separating feedstock-based polyphenols from at least one of the alcohol, the sugar, or a by-product of the conversion of the feedstock to the sugar or the alcohol to produce a pure mixture of feedstock-based polyphenols free of contaminating phenols from the enzyme solution."  For the reasons provided above, Desbarats does not disclose the step of separating feedstock-based polyphenols according to the claimed invention. Kriesler does not supply the deficiencies of Desbarats. 
Kriesler also does not does not disclose how to form a pure feedstock-based polyphenol product from feedstock that is free from contaminating polyphenols in the enzyme solution, i.e. how to remove contaminating phenols from the process streams. Kriesler does not even mention the word phenol. Kriesler is concerned with forming a lipid rich product, i.e. an oil. In contrast, in the present invention the feedstock-based polyphenol product is separated from the oil (by-product, see claim 3). In order to produce a pure polyphenol product, regardless of the feedstock 
material.  It is carried in (protein/ carbohydrate/ lipid), the challenges in removing phenol contaminants are not identified, let alone solved in the theoretical combination of Desbarats and Kriesler. The claimed invention solves concerns with regards to biogel/ biofilm formation and 
Response: This is not found persuasive because polyphenol is not a contaminating compound in the process stream, but a by-product as claimed, and as discussed above Desbarats et al. indeed teach a method of producing alcohol (ethanol), a biofuel, or sugar in a commercial-scale bioreactor comprising reducing (removing) the phenols/polyphenols concentration of commercial enzyme preparation and thereby enhancing enzyme activity, and polyphenols and separating and purified them, and contrary to applicants arguments, . Desbarats et al. indeed teach extraction and purification of phenolic/ polyphenolic compounds (see, Fig. 2 and pg 13, lines 7-24, see SnagIt image below), and thus, Desbarats et al. indeed teach a method of producing alcohol (ethanol), sugar,  enzyme preparation devoid of phenolic compounds with enhanced enzyme activity, and phenols/polyphenols and separating and purified them. A skilled artisan definitely know how to purify polyphenols from phenolic compounds, which is well known in the art, and Desbarats et al. indeed teach such removing phenols from feedstocks or from downstream mixture of products including polyphenols (see, page 4, lines 9-15, and SnagIt image below). 
    PNG
    media_image2.png
    447
    1333
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    869
    1002
    media_image1.png
    Greyscale

Therefore, the rejection is maintained.

Conclusion
Status of the claims:
Claims 1-7 stand rejected.
Applicants must respond to the objections/rejections in each of the sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
§ 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656